Citation Nr: 1808026	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1975 to June 1978 and September 1990 to June 1991, including service in Kuwait and during Operation Desert Shield/Storm.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In July 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms such as, suicidal ideation;  hallucinations; difficulty in adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; depressed mood; anxiety; panic attacks that occur more than once a week; unprovoked irritability with periods of violence; hypervigilance; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and disturbances of motivation and mood, but does not result in total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was assigned an initial rating of 30 percent for service-connected PTSD under Diagnostic Code 9411.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

Under the applicable rating criteria, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran's PTSD is currently evaluated as 30 percent disabling. 

Private treatment records indicate the Veteran received a diagnostic impression in September 2010 by C.F., MS, LAPC, NCC.  During the counseling session, the Veteran reported sleep difficulty, nightmares, and depression, and it was noted that he had diminished interest in or enjoyment of activities that were previously pleasurable.  The clinician noted that the Veteran isolated himself and withdrew from social relationships that were important to him.  In addition, memories caused the Veteran anxiety, and with the onset of depression, he was unable to relax or sit quietly.  The clinician opined that the Veteran had deficiencies in most areas, such as work, social relations, family relations, judgment, thinking, and mood.  These symptoms were attributed to the Veteran's illogical worrying, suspiciousness, chronic sleep impairment, difficulty coping, moodiness, psychomotor agitation, and memory loss.  It was noted that the Veteran had significant impairment of short-term memory and would often forget names, directions, and things he had recently done.  The Veteran presented with severe disturbances of motivation and mood, and impulsivity, such as unprovoked irritability, anger, and/or depression.  In addition, the clinician noted that the Veteran was unable to adapt to stressful circumstances such as home and work.  The clinician concluded that these symptoms complicated the Veteran's ability to establish and maintain effective relationships with his family members, as he had been involved in conflicts with others and was isolated and withdrawn from everyone except his wife and children.  In addition, it was noted that the Veteran's PTSD continuously affected his ability to function independently and effectively.  It was noted that the Veteran was able to manage his own financial affairs.  

The Veteran received a VA examination in March 2011 and reported suicidal thoughts, but denied any specific plans.  The Veteran also denied homicidal ideations, hallucinations, or panic attacks.  The examiner observed that the Veteran had difficulty falling or staying asleep; irritability or outbursts of anger; feeling of detachment or estrangement from others; hypervigilance; and increased withdrawal.  The Veteran believed that his irritability adversely affected his relationships with his children.  The examiner noted that there was no evidence of inappropriate behavior or obsessive ritualist behavior.  

In a follow-up treatment letter dated January 2012, C.F. noted that the Veteran had been seen in ongoing treatment since August 2010.  The Veteran expressed thoughts of suicide, but stated that he would not act on them due to his religion.  The Veteran was described as a loner, and it was noted that he had not been able to create any new relationships or maintain any previous relationships, as he preferred to sit at home alone and watch television.  The Veteran did not like to be in any social gatherings and feared being in close proximity to other persons, which caused problems with his employment.  C.F. noted that the Veteran had sporadic memory with continued long- and short-term memory loss.  The GAF score was 43.  The Veteran also reported panic attacks and flashbacks of seeing dead bodies in oil fields in Kuwait.  

The Veteran was treated in the VA Mental Health Clinic (MHC) in January 2016 and reported that he had been having hallucinations now and then.  He also described occasional and fleeting passive suicidal thoughts, which had decreased with therapy.  He denied any intent or plan for suicide and any history of suicidal or homicidal attempts.  It was noted that the Veteran stayed home and isolated himself.  On examination, the psychiatrist observed that the Veteran was dressed casually and had linear and goal-directed thoughts.  The psychiatrist noted that the Veteran exhibited hypervigilance, with intrusive thoughts and a startle reaction when people were behind him.  During a follow-up visit in March 2016, the same psychiatrist advised the Veteran to remove all of his firearms from his home.  The Veteran reported hearing things that were not there.  He also stated that he had some homicidal thoughts, but denied any intent or plans.  His suicidal thoughts remained fleeting and passive, and the Veteran expressed that his love for his children was a protective factor. 

In an October 2016 VA examination, the examiner noted that the Veteran's PTSD was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran denied having auditory or visual hallucinations, or attempting suicide or homicide.  The examiner noted that the Veteran had symptoms of anxiety, as well as the following PTSD diagnostic symptoms: recurrent distressing dreams; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; and exaggerated startle response.  The examiner opined that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also concluded that the Veteran should not be considered a current imminent or increased risk. 

The Board has also considered the Veteran's lay statements throughout the period on appeal.  In a January 2010 statement, the Veteran reported depression and sleep issues and stated that he kept to himself.  He saw and heard things that were not there and jumped when he heard loud noises.  At a July 2017 Board hearing, the Veteran testified that he has suicidal thoughts every day.  He reported depressed mood, suspiciousness, panic attacks two to three times per week, chronic sleep impairment (sleeping only three to four hours per night), mild memory loss (forgetting names of places, relatives), and mood swings.  The Veteran expressed difficulties at work, as customers would complain about his attitude to his supervisor.  He also reported paranoia, delusions, hallucinations, and hearing evil voices.  In addition, he stated that he becomes angry and experiences road rage, and sometimes wants to hurt people when he is driving.  He further expressed an inability to get along with his son and stated that he and his son wanted to shoot each other.    

After consideration of the medical and lay evidence, the Board finds that an evaluation of a 70 percent rating is appropriate for the entire appeal period.  The Board notes that the Veteran has difficulty adapting to stressful circumstances, as evidenced by his challenges with dealing with customers in the workplace and being in close proximity to other people.  In addition, his volatile relationship with his son demonstrates an inability to establish and maintain effective relationships.  These deficiencies, along with consistent reports of depression, hypervigilance, unprovoked irritability, and hallucinations, are of the frequency, severity, and duration as required for a 70 percent rating.  Further, the record shows a near-continuous history of suicidal ideation and occasional homicidal thoughts.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 70 percent rating, but no higher, is warranted for the entire appeal period.  However, a rating in excess of 70 percent is not warranted.

The evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating.  While the Veteran has social impairment, it is not total, as the Veteran's symptoms have not prevented him from maintaining relationships with his other children.  The Veteran is oriented to time and place, and it is evident he is able to perform the activities of daily living, as he was appropriately dressed on examination.  The Veteran does not have gross impairment in thought processes or communication or grossly inappropriate behavior.  Although the Veteran's disability has some occupational impacts, it does not rise to the level of total occupational impairment.  The medical records reflect that the Veteran is able to perform certain tasks such as managing his financial affairs.  The Board notes that the Veteran endorsed suicidal and homicidal thoughts during the period on appeal.  However, the evidence does not demonstrate a persistent danger of the Veteran hurting himself or others, as the Veteran consistently denied any intent or plan and reported that these thoughts had improved and become less frequent with therapy.  While the Veteran described hallucinations and delusions, there is no evidence these symptoms were persistent throughout the appeal period.  Given the foregoing, a 70 percent disabling evaluation is appropriate.    

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas for the period on appeal.  The September 2010 private diagnostic impression indicated a level of occupational and social impairment consistent with a 70 percent rating, but also reported some symptoms consistent with the 30 and 50 percent ratings.  The October 2016 VA examiner indicated a level of occupational and social impairment consistent with a 30 percent rating, but also noted some symptoms consistent with the 50 and 70 percent ratings.  The Veteran does not, however, exhibit similar symptoms to those provided in the rating schedule for a 100 percent rating, of "similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112,117 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that the evidence of record weighs heavily against a finding of rating of 100 percent. 


ORDER

For the entire appeal period, a disability rating of 70 percent, but no higher, for PTSD is granted.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


